III113th CONGRESS2d SessionS. RES. 352IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Ms. Klobuchar (for herself, Mr. Hatch, Mr. Isakson, Mr. Bennet, and Mrs. Murray) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the success of Team USA in the past 22 Olympic Winter Games and supporting Team USA
			 in the 2014 Olympic Winter Games  and Paralympic Winter Games.Whereas for over 100 years, the Olympic Movement has built a more peaceful and better world by
			 educating young people through amateur athletics, bringing together
			 athletes from many countries in friendly competition, and forging new
			 relationships bound by friendship, solidarity, and fair play;Whereas the 2014 Olympic Winter Games will take place in Sochi, Russia from February 7, 2014, to
			 February 23, 2014, and the 2014 Paralympic Winter Games will take place in
			 Sochi, Russia
			 from March 7, 2014, to March 16, 2014;Whereas at the 2014 Olympic Winter Games, more than 85 nations will compete in 15 sports disciplines, and Team
			 USA will compete in all 15 sports disciplines;Whereas at the 2014 Olympic Winter Games, more than 85 nations will compete in 7 sports, and Team
			 USA
			 will compete in all 7 sports;Whereas 230 Olympians and more than 75 Paralympians will compete on behalf of Team USA in Sochi,
			 Russia;Whereas Team USA has won 87 gold medals, 95 silver medals, and 72 bronze medals, totaling 254
			 medals in the past 22 Olympic Winter Games;Whereas the people of the United States stand united in respect and admiration for the members of
			 the United States Winter Olympic and Winter Paralympic teams and the
			 athletic
			 accomplishments, sportsmanship, and dedication to excellence of the teams;Whereas the many accomplishments of the United States Winter Olympic and Winter Paralympic teams
			 would not have
			 been possible without the hard work and dedication of many individuals,
			 including individuals on the United States Olympic Committee and the many
			 administrators, coaches, and family members who provided critical support
			 to the athletes;Whereas the United States takes great pride in the qualities of commitment to excellence, grace
			 under pressure, and good will toward other competitors that the athletes
			 of Team USA exhibit; andWhereas the Olympic Movement celebrates competition, fair play, and the pursuit of dreams:  Now,
			 therefore, be itThat the Senate—(1)applauds all athletes and coaches of Team USA and the families of such athletes and coaches who
			 support them;(2)supports the athletes of Team USA in their endeavors at the 2014 Olympic Winter and Paralympic
			 Winter Games in Sochi, Russia;(3)thanks all members of the United States Olympic Committee for their unwavering support of the
			 athletes of Team USA; and(4)supports the goals and ideals of the Olympic Games and the Paralympic Games.